DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed March 2, 2021, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2021/0233198 A1.
Regarding claim 1, Wells discloses:
a method ([0003]) comprising:  

receiving, at a server, a collection of images of parked personal mobility vehicles (PMVs) to train a machine learning model to determine whether a parked PMV is parked according to a plurality of parking rules ([0014], [0019], [0020]);

generating, at the server, the machine learning model to determine whether the parked PMV is parked according to the plurality of parking rules ([0019], [0020]), 

wherein the machine learning model is trained to identify improper parking including any of that the parked PMV is parked too close to an edge of a sidewalk, that the parked PMV is obstructing a middle of a sidewalk, that the parked PMV is obstructing pedestrian traffic, and that the parked PMV is left upright ([0020], [0022]);

receiving, by a mobile application on a mobile device, a completion indication that a user has completed a trip on the parked PMV ([0011], [0013], [0022]; FIG. 1:  110);

requesting, from the mobile application in response to the completion indication, an image of the parked PMV ([0017]; FIG. 2:  242);

displaying, by the mobile application, a camera interface configured to obtain the image of the parked PMV, wherein the camera interface comprises a frame for taking the image of the parked PMV ([0011], [0017]; Wells discloses that the client device may be a mobile phone, which typically comprises a camera that operates in the claimed manner, and it would have been obvious to have configured the client device in that manner for the benefit of configuring the client device as a typical mobile phone, readily available to users);

receiving, at the mobile application, the image of the parked PMV from the camera interface ([0017]);

transmitting, by the mobile application, the image of the parked PMV to a server ([0014], [0017]);

inputting, by the server, the image into the machine learning model to determine whether the parked PMV satisfies the plurality of parking rules ([0019], [0026]);

generating, by the server and the machine learning model, an indication of whether the parked PMV satisfies the plurality of parking rules ([0019], [0020], [0022]); and

transmitting, by the server to the mobile application, the indication of whether the parked PMV satisfies the plurality of parking rules, wherein the indication comprises an instruction to repark the parked PMV when the parked PMV does not satisfy one or more of the plurality of parking rules ([0030]),

wherein the indication comprises an instruction to take another image when the machine learning model cannot determine whether the parked PMV satisfies one or more of the plurality of parking rules ([0018], [0019], [0020], [0030]; Wells discloses that reparking is requested, and when parking or reparking occurs, images are acquired),

and wherein the indication comprises a finished indication when the machine learning model determines that the parked PMV satisfies the plurality of parking rules ([0018], [0019], [0020]).

	Regarding claim 2, Wells discloses that the machine learning model is implemented and deployed using a machine learning framework.  ([0019], [0020], [0021] )
	Regarding claim 3, Wells discloses displaying, by the mobile application, the instruction to take another image.  ([0018], [0019], [0030])
	Regarding claim 4, Wells discloses that the instruction comprises one or more of an instruction to repark the parked PMV, or capture an additional image with more lighting, different orientation or viewing distance.  ([0030])
	Regarding claim 5, Wells discloses:
receiving, at the mobile application, in response to determining that the parked PMV does not satisfy one or more of the plurality of parking rules, a second image of the parked PMV from the camera interface ([0017], [0018], [0019], [0020], [0030]);

transmitting, by the mobile application, the second image of the parked PMV to a server ([0014], [0017]);

inputting, by the server, the second image into the machine learning model to determine whether the parked PMV satisfies the plurality of parking rules ([0019], [0026]); and

generating, by the server and the machine learning model, a second indication of whether the parked PMV satisfies the plurality of parking rules ([0019], [0020], [0022]);

transmitting, by the server to the mobile application, the indication of whether the parked PMV satisfies the plurality of parking rules, wherein the indication comprises an instruction to repark the parked PMV when the parked PMV does not satisfy one or more of the plurality of parking rules ([0030]).
Regarding claim 12, Wells discloses:

a non-transitory computer-readable medium comprising a series of instructions to perform a method ([0003], [0036]; FIG. 6:  606) comprising:

receiving, by a mobile application on a mobile device, a completion indication that a user has completed a trip on a PMV ([0011], [0014]; FIG. 1:  110);

requesting, from the mobile application in response to the completion indication, an image of a parked PMV ([0017], [00s18], [0019]);

displaying, by the mobile application, a camera interface configured to obtain the image of the parked PMV, wherein the camera interface comprises a frame for taking the image ([0011], [0017]; Wells discloses that the client device may be a mobile phone, which typically comprises a camera that operates in the claimed manner, and it would have been obvious to have configured the client device in that manner for the benefit of configuring the client device as a typical mobile phone, readily available to users);

receiving, at the mobile application, the image of the parked PMV from the camera interface ([0017]);

transmitting, by the mobile application, the image of the PMV to a server ([0014], [0017]);

inputting, by the server, the image into a machine learning model to determine whether the parked PMV satisfies a plurality of parking rules ([0019], [0026]);

generating, by the server and the machine learning model, an indication of whether the parked PMV satisfies the plurality of parking rules ([0019], [0020], [0022]); and

transmitting, by the server to the mobile application, the indication of whether the parked PMV satisfies the plurality of parking rules, wherein the indication comprises an instruction to repark the PMV when the parked PMV does not satisfy one or more of the plurality of parking rules ([0030]), 

wherein the indication comprises an instruction to take another image when the machine learning model cannot determine whether the PMV satisfies one or more parking rules ([0018], [0019], [0020], [0030]; Wells discloses that reparking is requested, and when parking or reparking occurs, images are acquired),

and wherein the indication comprises a finished indication when the machine learning model determines that the parked PMV satisfies the plurality of parking rules ([0018], [0019], [0020]).

	Regarding claim 13, Wells discloses that the plurality of parking rules comprises one or more of the PMV is parked too close to an edge of a sidewalk, that the PMV is obstructing a middle of a sidewalk, that the PMV is obstructing pedestrian traffic, and that the PMV is left upright.  ([0020], [0028], [0032]; FIG. 3A)
	Regarding claim 14, Wells discloses instructions to perform the method comprising:  displaying a graphic indication to the user when the machine learning model determines that the parked PMV satisfies the plurality of parking rules.  ([0029])
	Regarding claim 15, Wells discloses instructions to perform the method comprising:  displaying a graphic indication to the user when the machine learning model determines that the parked PMV does not satisfy the plurality of parking rules.  ([0022])
	Regarding claim 16, Wells discloses instructions to perform the method comprising:  prompting the user to repark the PMV and obtain a second image of the parked PMV.  ([0018], [0019], [0030])
	Regarding claim 17, Wells discloses instructions to perform the method comprising:
transmitting the second image of the parked PMV to the server ([0014], [0017]);

receiving a second indication from the server ([0022], [0029]); and

displaying a second message to the user based on the indication, wherein the indication comprises one or more of the finished indication, an instruction to repark the PMV, or a request for an additional image having more lighting, different orientation, or viewing distance ([0019], [0020], [0022], [0029], [0030]).

	Regarding claim 18, Wells discloses that the machine learning model is implemented and deployed using a machine learning framework.  ([0019], [0020], [0021])

5.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Ashkenazi et al. (US 2015/0009047 A1).
	Regarding claim 19, Wells discloses transmitting an instruction to a user device.  ([0030])
	Wells does not disclose:
		determining an improper parking score;
comparing the improper parking score to a predetermined score.
	Ashkenazi, addressing the same problem of how to evaluate parking, teaches vehicle parking spaces management using image processing ([0001]), comprising:
determining an improper parking score ([0020]);
comparing the improper parking score to a predetermined score ([0020]),
for the benefit of estimating the probability that a parking space is occupied ([0003]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Ashkenazi with the non-transitory computer-readable medium of Wells because that would have enabled the medium to estimate the probability that a parking space is occupied.
	Regarding claim 20, Wells discloses that the instruction comprises one or more of an instruction to repark the PMV, capture an additional image with more lighting, different orientation or viewing distance, or display a completion indication ([0030]).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wells.
Regarding claim 6, Wells discloses:

a system ([0003]) comprising: 

a server comprising a machine learning model ([0014], [0019], [0020]), 

wherein the server is configured to: 

receive an image into the machine learning model to determine whether a parked personal mobility vehicle (PMV) satisfies a plurality of parking rules ([0014], [0019], [0020]); 

output an indication indicating whether the parked PMV is improperly parked, or alternatively that the image is unsatisfactory ([0019], [0020], [0022]); and 

transmit the indication to a mobile device ([0022]); and 

a mobile application, on a mobile device and associated with a plurality of PMVs ([0011], [0014]), wherein the mobile application is configured to: 

receive a parking validation indication that a user has completed a trip with a parked PMV ([0018]); 

in response to receiving the parking validation indication, obtain an image of the parked PMV ([0019]); 

transmit the image of the parked PMV to the server ([0014], [0017]); 

receive the parking validation indication from the server ([0019]); and 
display a message to a user based on the parking validation indication, wherein the parking validation indication comprises one or more of a finished indication, an instruction to repark the PMV, or a request for an additional image having more lighting, or different orientation or viewing distance ([0030]).

	Regarding claim 7, Wells discloses that the plurality of parking rules comprises one or more of the PMV is parked too close to an edge of a sidewalk, that the PMV is obstructing a middle of a sidewalk, that the PMV is obstructing pedestrian traffic, and that the PMV is left upright.  ([0020], [0028], [0032]; FIG. 3A)
	Regarding claim 8, Wells discloses that the mobile application is further configured to: display a graphic indication to the user that the parking validation indication is successful.  ([0029])
	Regarding claim 9, Wells discloses that the mobile application is further configured to: provide an indication to the user that the parking validation indication was not successful.  ([0022])
	Regarding claim 10, Wells discloses that the mobile application is further configured to:  prompt the user to repark the PMV and obtain a second image of the parked PMV.  ([0018], [0019], [0030])
	Regarding claim 11, Wells discloses that the mobile application is further configured to:
transmit the second image of the parked PMV to the server ([0014], [0017]);

receive a second parking validation indication from the server ([0022], [0029]); and

display a second message to the user based on the parking validation indication, wherein the parking validation indication comprises one or more of the finished indication, an instruction to repark the PMV, or a request for an additional image having more lighting, or different orientation or viewing distance ([0019], [0020], [0022], [0029], [0030]).



	

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689